COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
 2-08-143-CV
 
 
CHARLES HENRY MYERS                                                      APPELLANT
 
                                                   V.
 
DISMANTLER=S 2000                                                              APPELLEE
 
                                              ------------
 
            FROM
THE 96TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
 




Appellant Charles Henry Myers
is attempting to appeal from the trial court=s order dismissing his claims for lack of prosecution.  The trial court signed the order on December
10, 2007.  Appellant filed an untimely
motion to reinstate on January 23, 2008. 
Therefore, Appellant=s notice of appeal was due January 9, 2008, see Tex. R. App. P. 26.1, but was not filed
until April 7, 2008.
On April 8, 2008, we notified
appellant of our concern that the court may not have jurisdiction over the case
because the notice of appeal was not timely filed.  We informed appellant that the appeal was
subject to dismissal for want of jurisdiction unless he or any party desiring
to continue the appeal filed a response showing grounds for continuing the
appeal.  Appellant filed a response, but
his response does not show grounds for continuing the appeal.          The
times for filing a notice of appeal are jurisdictional in this court, and
absent a timely filed notice of appeal or extension request, we must dismiss
the appeal.  See Tex. R. App. P. 2, 25.1(b); Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). 
Accordingly, we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:
May 22, 2008
 




[1]See Tex. R. App. P. 47.4.